The defendant was originally indicted for murder in the first degree, and was tried and convicted of manslaughter in the first degree, and on appeal the case was reversed. Kuykendall v. State, 16 Ala. App. 197, 76 So. 487. Upon the second trial the defendant was again convicted of manslaughter in the first degree, and his punishment fixed at three years in the penitentiary, and from this judgment of conviction he appeals to this court. There are 52 assignments of error.
By assignment of error numbered 4 appellant insists that no predicate was laid for the introduction of contradictory statements, as shown by the testimony of one McNaron. We do not understand that the testimony of the witness McNaron, who was shown to be dead, as disclosed by the showing, was offered on this trial for the purpose of contradicting the defendant, but for the purpose of showing a threat, or ill will on the part of the defendant toward deceased, and the fact that on the former trial of this case this testimony was offered for another purpose, or at another time during the former trial, cannot, for that reason, make it incompetent here; it being otherwise competent. No error was committed by the trial court in overruling the defendant's objections to that portion of the showing referred to.
The defendant testified that on one occasion he and deceased were drunk together, and deceased beat him up terribly. Defendant then offered to prove (by himself) that this was six years before the tragedy, and that as deceased and defendant were driving along the road, sitting in the buggy, deceased knocked defendant out of the buggy and drove over him, back and forth. The court sustained an objection to this made by the state, and the ruling is free from error. While evidence of previous difficulties may be admissible, it is not permissible to prove the particulars thereof. Robinson v. State, 155 Ala. 67,45 So. 916.
What is said in regard to the above also applies to assignment numbered 6.
It appears from the testimony that the buggy in which the deceased was riding at the time of the killing was in front of the courtroom at the time of the trial; that it had not been used since the tragedy, and that it was in the same condition as at the time of the occurrence, and that the jury was permitted to view and inspect it, the court charging them as follows:
"Gentlemen of the jury, the court instructs you, before you go out there, it is not proper for you after you have viewed the buggy to *Page 585 
discuss or call one another's attention to the shot you saw, or talk about it while doing the viewing. Look at it as much as you want to, put your hands on it if you want to. The buggy is offered to you, not for the purpose of original testimony so much, but to illustrate the testimony you have already had. Gentlemen, when you walk out, every one will be moved out of the way, but you will view and look at it as much as you want to examine it. Don't talk about it while doing it; don't exchange your views about it now. You may look at it as long as you want to or desire to, and that is only done for the purpose of helping you understand the evidence with reference to it, and then, after you have done that, the officers will take you and let you go to your room, and bring you back here at 8 o'clock in the morning."
The defendant excepted to the court's refusal to give certain written charges. Conceding, without deciding, the right of the defendant to ask for written charges in this manner, it plainly appears that the statement of the court to the jury as to just how they were to view the buggy and consider it was a correct statement of what they should do in the premises, and practically covers the refused written charges. Besides, it is not shown that the jury did any of the things, concerning which the refused written instructions dealt, or that any injury was done the defendant, in any wise, by anything that may have transpired in connection with its viewing the buggy.
There was no error in refusing to allow the witness Dollar to testify that on one occasion Edmonson, when he met witness in the road, stepped to one side, and said to witness, "I will kill you if you drive that buggy over me." This was clearly incompetent. This was a threat against witness, not the defendant. What Edmonson said in regard to defendant was allowed, and that without objection.
It was not competent for the defendant to show by his son "that a night or two before the killing, as he came into the defendant's house, he saw some one loitering around the rear of the house, and the person ran off as witness approached the house." There was no evidence showing that the person was the deceased, or that he was there for any improper purpose, or that he was there, if there, by or with the aid, knowledge, or consent of deceased, or that deceased had any connection with his being there.
There was no error in refusing to exclude the argument of counsel to the jury to which an exception was reserved. This was a matter of argument and conclusion on the part of counsel which he was seeking to impress upon the jury. King v. State, ante, p. 536, 87 So. 701.
Charges 2 and 18 were properly refused. It is not indispensable that the state should prove a motive for the commission of the crime. Morris v. State, 146 Ala. 66,41 So. 274.
Charge 7 was faulty in one respect at least. It called for a determination of the facts of former difficulties, when, as a matter of law, the fact only that there had been a former difficulty was permissible to go to the jury, and is also argumentative.
Charges 9, 26, and 42 are practically covered by given charges 15, 16, and 17, conceding them to be proper charges.
Charge 9 was condemned in the case of Kuykendall v. Edmondson, 200 Ala. 650, 77 So. 24.
Charge 40 was an undue singling out of a part of the evidence, and tended to pretermit certain duties required of the defendant under his plea of self-defense. Besides, the doctrine of retreat was clearly covered by the court's oral charge and several written charges given at the request of the defendant.
Charge 39 is argumentative and misleading.
Charge 12 is practically covered by written given charge 23.
Charge 13 is practically covered by given written charge 14.
Charges 14 and 35 are argumentative, and are practically covered by other given written charges.
Charge 36 is practically covered by given written charge 23.
Charge 37 is practically covered by given written charge 23, except the last part, which is abstract and argumentative.
Charge 45 is misleading and confusing, if not subject to other vices.
Charge 21 invades the province of the jury, and was not a good charge.
Charge 43 was properly refused. All of the facts and circumstances attendant upon the firing of each shot, it being shown that there was only a few seconds difference, were parts of the res gestæ, and proper to be considered by the jury.
We find no error in the record, and the judgment of conviction is affirmed.
Affirmed.
                              On Rehearing.
In point 6 on the last page of appellant's brief, in support of application for rehearing, counsel say:
"There is a question not passed on in the opinion of the court, and not urged in our original brief, namely, assignment No. 1. We submit that Local Acts 1919, p. 12, repealed the former act creating the Albertville branch of the circuit court of Marshall county, and that by the act of 1919 a new court was created. The mere fact that the last act is called an amendment makes no difference. We submit that the following cases are conclusive in this point [citing certain cases]. A new court cannot entertain cases brought in an old and abolished court, in the absence of express provision *Page 586 
to that effect. We submit, therefore, that defendant's motion to strike the case from the docket should have been granted."
Under act approved August 18, 1909 (Acts 1909, p. 14), provision is made for a branch of the circuit court of Marshall county, the same to be held at Albertville twice each year. Section 2 of the act provided that the court should have original jurisdiction to try and determine all causes, civil and criminal, arising in certain precincts, and section 9 of the act provided that all causes then pending in the circuit court of Marshall county, where the cause of action arose within the jurisdiction of said circuit court at Albertville should be set down for trial at the first term of the circuit court at Albertville.
Act approved February 7, 1919 (Local Acts 1919, p. 12), amends the 1909 act, but there is no basis on which the contention, made by appellant, that the 1909 act is repealed and a new court created, can rest.
The 1919 act does amend the 1909 act by more clearly defining the jurisdiction of the court and by providing a method for procuring juries for the court, as well as in other minor particulars, but the court still remains as a breach of the circuit court of Marshall county.
Appellant's argument upon this point is probably predicated upon the fact that no section appears in the 1919 act corresponding to section 9 of the 1909 act, by the provisions of which all cases then pending in the circuit court of the county which arose in the Albertville district were transferred to the Albertville docket. No clause of that nature was necessary in the 1919 act, as all cases in the Albertville district were already on the Albertville docket.
The cases cited by appellant in this connection hold that where a law is passed, purporting to amend an existing law, and the provisions of the latter are in conflict with the provisions of the former, the former law is repealed by the latter, in so far as the conflict exists.
There is no ground for this line of argument in this case, as the 1919 act does not conflict with the 1909 act in any particular, so far as the creation of this wing of the court in 1909 and its continued existence as such up to the present time is concerned.
"A repeal is properly defined to be 'the abrogation or destruction of a law by a legislative act.' Amendment in legislation is 'an alteration or change of something proposed in a bill or established as law.' Bouv. Dictionary." State, etc., v. Hubbard, 148 Ala. 391, pp. 394-395, 41 So. 903,905.
The 1919 act does not in any sense destroy or abrogate the 1909 act, but merely makes certain changes in the 1909 act. However, no change is even made so far as the existence of the court is concerned.
Charge 23 was substantially covered by given written charge 10 — besides the court will not be put in error for refusing a charge which is not predicated on some phase of the evidence.
The application for rehearing is overruled.